Order, Supreme Court, Bronx County (Lewis R. Friedman, J.), entered December 16,1991, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Discrepancies in the examinations before trial raise clear issues of fact, including, inter alia, how fast the bus was travelling and whether the sudden stop that caused plaintiffs injuries was avoidable (see, Harris v Manhattan & Bronx Surface Tr. Operating Auth., 138 AD2d 56; see also, Ugarriza v Schmieder, 46 NY2d 471, 474). Concur — Murphy, P. J., Rosenberger, Wallach, Smith and Rubin, JJ.